 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7

 8

 9

10   FRANCES DU JU,                                  CASE NO. 18-cv-5309 BHS

                              Plaintiff,             ORDER DENYING PLAINTIFF’S
11
            v.                                       MOTION FOR
12                                                   RECONSIDERATION
     MAURICE LACOMBE, AIRBNB,
     INC., STATE OF WASHINGTON, and
13
     JOHN DOE/JANE DOE EMPLOYEES
     OF THE COURT OF APPEALS,
14
     DIVISION II
15                            Defendants.
16

17          This matter comes before the Court on Plaintiff Frances Du Ju’s (“Ju”) motion for

18   reconsideration. Dkt. 96. The Court has considered the pleadings filed in support of and

19   in opposition to the motion and the remainder of the file and hereby denies the motion for

20   the reasons stated herein.

21

22


     ORDER - 1
 1                                     I.   BACKGROUND

 2          On April 20, 2018, Ju filed a complaint asserting numerous causes of action

 3   against Defendants the State of Washington and John/Jane Doe Employees of the Court

 4   of Appeals, Division II (collectively referenced in prior orders and hereinafter as the

 5   “State Defendants”), Maurice Lacombe (“Lacombe”), and Airbnb, Inc. (“Airbnb”). Dkt.

 6   1. Ju’s claims involve a landlord-tenant dispute with Lacombe regarding a room she

 7   rented from him through Airbnb’s rental platform and subsequent judicial actions arising

 8   from that dispute. Id.

 9          On December 5, 2018, the Court issued an order granting a motion to dismiss

10   based on judicial and sovereign immunity and lack of subject matter jurisdiction brought

11   by the State Defendants. Dkt. 54. The Court concluded that any amendment of Ju’s

12   claims against the State Defendants was futile because she attempted a de facto appeal

13   of state court decisions prohibited by the Rooker-Feldman doctrine. Id. The Court

14   dismissed the claims against the State Defendants with prejudice. Id. at 13.

15          On October 18, 2019, the Court issued an order disposing of Ju’s remaining

16   claims by granting Lacombe’s second motion to dismiss, granting Airbnb’s motion to

17   confirm an arbitration award that dismissed all of Ju’s claims as previously settled, and

18   denying Ju’s motions to vacate the award and for entry of default against Airbnb. Dkt.

19   95. Relevant to the instant motion, the Court found that Ju’s claims against Lacombe

20   were deficient because they either (1) lacked factual specificity or a cognizable legal

21   theory, (2) attempted a de facto appeal of state judicial actions not permitted by the

22   Rooker-Feldman doctrine, or (3) failed for both reasons. Id. Regarding Airbnb, the


     ORDER - 2
 1   Court found that Ju failed to meet the standard to vacate an arbitration award under

 2   sections 10(a)(3)–(a)(4) of the Federal Arbitration Act, 9 U.S.C. § 1 et seq. The Clerk

 3   entered judgment dismissing Ju’s claims against Lacombe and Airbnb with prejudice the

 4   same day. Dkt. 96.

 5                                       II. DISCUSSION

 6          Motions for reconsideration are disfavored and will ordinarily be denied “in the

 7   absence of a showing of manifest error in the prior ruling or a showing of new facts or

 8   legal authority which could not have been brought to its attention earlier with reasonable

 9   diligence.” Local Rules W.D. Wash. LCR 7(h).

10          Ju has not shown manifest error necessary to disturb the Court’s prior finding that

11   each of her claims against Lacombe lack factual specificity, lack a cognizable legal

12   theory upon which relief could be granted, and/or fail as de facto appeals challenging

13   state court decisions under the Rooker-Feldman doctrine. Dkt. 94 at 12–21. Nor has she

14   established that this Court committed manifest error when it affirmed the arbitrator’s

15   award in Airbnb’s favor based on the arbitrator’s finding that Ju had settled her claims

16   against Airbnb prior to arbitration. Id. at 1–12. Accordingly, the Court denies her motion

17   for reconsideration.

18          The Court also declines to consider Ju’s request to modify the judgment to

19   “include the service fees of $48 for Airbnb and $55.10 for Mr. Lacombe” pursuant to

20   Fed. R. Civ. P. 4(d)(2). Dkt. 96 at 7. This request for relief is improperly raised in a

21   motion for reconsideration. Even if it were not, Lacombe filed a waiver of service, Dkt.

22   49, and therefore the Court declines to award Ju costs predicated on his failure to do so.


     ORDER - 3
 1                                     III. ORDER

 2         Therefore, it is hereby ORDERED that Ju’s motion for reconsideration, Dkt. 96,

 3   is DENIED.

 4         Dated this 5th day of November, 2019.

 5

 6

 7
                                            A
                                            BENJAMIN H. SETTLE
                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
